Citation Nr: 1043555	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-28 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to reimbursement by the Department of Veterans 
Affairs (VA) for private medical expenses incurred as a result of 
treatment received from June 22, 2005 to March 22, 2006.  

2.  Entitlement to reimbursement by the Department of Veterans 
Affairs (VA) for private medical expenses incurred as a result of 
treatment received on May 15, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to November 
1947.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 decision of the Department of Veterans 
Affairs Medical Center (VAMC) located in Detroit, Michigan.

In September 2009, the Veteran testified at a Board video 
conference hearing held before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with the 
Veteran's claims file.  During the hearing, the parties agreed to 
hold the record open for 30 days to allow for the submission of 
additional evidence.  

Essentially two separate claims have been raised and are properly 
in appellate status.  In the interest of clarity, since the 
claims involve different dates and different treatment sources, 
they have been separated as shown on the title page.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities.

2.  Between June 22, 2005 and March 22, 2006, the Veteran 
received private medical treatment from the office of Drs. 
Weissman, Gitlin, and Herkowitz, for conditions characterized as 
knee pain and osteoarthritis of the knee.

3.  On May 15, 2006, the Veteran received private treatment at 
the Rontal Clinic, at which time he was seen for an office visit 
relating to hearing loss; during that time an audiogram and 
tympanogram were conducted.

4.  The private medical treatment provided by Drs. Weissman, 
Gitlin, and Herkowitz, and at the Rontal Clinic, was not 
authorized prior to the Veteran undergoing that care; the Veteran 
filed a timely claim for payment or reimbursement of that care by 
VA.

5.  The medical services provided by Drs. Weissman, Gitlin, and 
Herkowitz, and at the Rontal Clinic were not for conditions of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention would 
have been hazardous to life or health.  

6.  At the time of the receiving the care at issue, the Veteran 
has had health coverage through Medicare A and at least partial 
coverage through Blue Cross and Blue Shield.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of expenses 
incurred as a result of private treatment received between June 
22, 2005 and March 22, 2006, from the office of Drs. Weissman, 
Gitlin, and Herkowitz, have not been met.  38 U.S.C.A. §§ 1725, 
1728 (West 2002); 38 C.F.R. §§ 17.120, 17.130, 17.1000-1008 
(2010).

2.  The criteria for payment or reimbursement of expenses 
incurred as a result of private treatment received on May 15, 
2006 from the Rontal Clinic, have not been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.130, 17.1000-
1008 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b).

The requirements under VCAA are not applicable where further 
assistance would not aid the claimant in substantiating a claim, 
including if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim").

Here, since the Veteran's claim is being denied as a matter of 
law, the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning 
v. Principi, 16 Vet. App. 534 (2002) (indicating the VCAA has no 
effect on an appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  The VCAA does not apply because the issue presented is 
solely of statutory and regulatory interpretation and/or the 
claim is barred as a matter of law in that it cannot be 
substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See too, VAOPGCPREC 5-2004 (June 23, 2004).  

Background

Evidence on file reflects that between June 22, 2005 and March 
22, 2006, the Veteran received private medical treatment from the 
office of Drs. Weissman, Gitlin, and Herkowitz, for conditions 
characterized as knee pain and osteoarthritis of the knee.  

On May 15, 2006, the Veteran also received private treatment at 
the Rontal Clinic, at which time he was seen for an office visit 
relating to hearing loss; during that time an audiogram and 
tympanogram were conducted.  

Billing statements relating to aforementioned private medical 
treatment reflect that the Veteran had medical insurance through 
Blue Cross and Blue Shield and through Medicare, although not 
necessarily reflecting that either of these sources approved 
payment for the private medical care at issue.  

In May 2006, VA issued a decision denying the Veteran's claim for 
payment or reimbursement for private treatment received on 
January 25, 2006 from the office of Drs. Weissman, Gitlin, and 
Herkowitz.  The claim was disapproved because the care provided 
was not rendered in conjunction with a medical emergency.  

In a subsequent decision (also a Statement of the Case) issued in 
September 2006, VA issued a more comprehensive decision denying 
the Veteran's claim for payment or reimbursement for private 
treatment received from June 22, 2005 to March 22,  2006,  from 
the office of Drs. Weissman, Gitlin, and Herkowitz.  The claim 
was disapproved because the care provided was not rendered in 
conjunction with a medical emergency and prior authorization for 
this treatment had not been obtained from VA.  

The file contains a statement from the Veteran (date illegible - 
but possibly April 2007) indicating that he was in extreme 
discomfort, although acknowledging that his condition was not 
classified as emergent, and needed immediate relief, compelling 
him to seek private medical treatment for both knee and ear 
problems.  

The Veteran presented testimony at a hearing held in May 2007.  
He indicated that VA was his primary health care provider with 
Blue Cross being a secondary provider, paying 20 percent of costs 
in some cases.  He also indicated that he had Medicare A 
coverage, which ultimately paid for knee surgery, but clarified 
that he was seeking reimbursement of private medical costs for 
consultations and office visits leading up to the knee surgery, 
as well as for ear problems manifested by excruciating pain and 
loss of hearing.  

Later in May 2007, the Veteran provided additional evidence for 
the file consisting of a VA medical statement dated in April 
2006.  The VA doctor noted that the Veteran had severe knee 
osteoarthritis with difficulty functioning and that he had been 
advised that he needed arthoplasty as soon as possible, but could 
not undergo the surgery at the VAMC in Detroit, Michigan.  It was 
requested that VA consider authorizing payment for arthoplasty 
outside the VA system, to include payment for expenses already 
incurred for obtaining orthopedic care outside the system.  

In a supplement to the September 2006 decision apparently issued 
in or around May 2007 (clearly following the May 2007 hearing), 
VA denied the Veteran's claim for payment or reimbursement for 
private treatment received from June 22 2005 to March 22. 2006 
from the office of Drs. Weissman, Gitlin, and Herkowitz; as well 
as private treatment received at the Rontal Clinic on May 15, 
2006, for ear and hearing problems.  It was also determined that 
payment was not authorized under 38 U.S.C.A. § 1725, because he 
had health insurance coverage.  

The file contains a second VA medical statement dated in November 
2007, from the same doctor who had issued the first medical 
statement.  The doctor indicated that the Veteran had been seen 
by the rheumatology clinic in December 2005 due to severe 
osteoarthritis of the knees.  It was noted that he had end-stage 
arthropathy and that arthoplasty was advised.  The statement 
indicated that he was reluctant to have the surgery and inquired 
about the option of minimally invasive joint replacement surgery.  
After being told that this procedure was not offered by the VAMC 
in Detroit, Michigan, he was seen by a civilian surgeon for 
consultation involving that procedure and ultimately had surgery 
at a private facility.  The doctor indicated that since late 
2005, VA had a long waiting list for orthopedic surgeries and 
urged that the Veteran be provided assistance with covering the 
costs of the private treatment.  

The Veteran presented testimony at a travel Board hearing held in 
September 2009.  The Veteran explained that he underwent knee 
surgery at a private facility in August 2006 which was paid for 
by Medicare A.  He clarified that he was not seeking payment by 
VA for the surgery, but for medical care he received from two 
different private sources in late 2005 and 2006 relating to knee 
and ear conditions.  The Veteran argued that VA facilities were 
not available for his care, as no orthopedic surgeon was 
available through his local VAMC and the hearing clinic was open 
only twice a week.   

Analysis

The Veteran is seeking payment or reimbursement of private 
medical expenses he incurred as a result of private medical 
treatment related to the knee received from the office of Drs. 
Weissman, Gitlin, and Herkowitz between June 22, 2005 and March 
22, 2006; as well as private medical treatment for ear 
problems/hearing loss received at the Rontal Clinic on May 15, 
2006.  He does not maintain, nor does the record reflect that he 
obtained prior authorization from VA for this treatment.

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 38 
U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.

Pursuant to 38 C.F.R. § 17.126, a threshold requirement for 
payment or reimbursement of unauthorized medical expenses brought 
under 38 U.S.C.A. § 1728 is that such a claim be filed within two 
years of such treatment.  See 38 C.F.R. § 17.126(a) (2010).  
Claims for reimbursement under 38 U.S.C.A. § 1725 must be 
received within 90 days of the latest of the following: (1) July 
19, 2001; (2) the date that the veteran was discharged from the 
facility that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during transportation to a 
facility for emergency treatment or if the death occurred during 
the stay in the facility that included the provision of the 
emergency treatment; or (4) the date the veteran finally 
exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party.  38 C.F.R. 
§ 17.1004(d).  The record reflects that the Veterans claim for 
reimbursement was found to be received in a timely manner under 
either of the aforementioned standards.

Under 38 U.S.C.A. § 1728, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the Veteran 
received care for: (a) an adjudicated service-connected 
disability; (b) nonservice-connected disabilities associated with 
and held to be aggravating an adjudicated service-connected 
disability; (c) any disability of a Veteran who has a total 
disability permanent in nature resulting from a service-connected 
disability; or (d) any illness, injury or dental condition in the 
case of a Veteran who is participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 and who is medically 
determined to be in need of hospital care or medical services for 
any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. 
§ 1728(a)(2) (West 2002); 38 C.F.R. § 17.120(a) (2010).

The record reflects that the Veteran has no service-connected 
conditions and does not meet any other criteria required for 
consideration of the claim under 38 U.S.C.A. § 1728.  As such, 
payment or reimbursement under 38 U.S.C.A. § 1728 is not 
warranted.

Accordingly, the only conceivable route to entitlement to 
unreimbursed medical expenses in this case stems from 38 U.S.C.A. 
§ 1725, for treatment of a nonservice-connected disorder, 
pursuant to the Millennium Act.  Payment or reimbursement for 
emergency services for non service-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 and 38 
C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 106- 
177.  The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority a 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected disability).  
See 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed via 
legislation which became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 2008, 
Pub. L. No. 110-387, Title IV, § 402(b), 122 Stat. 4123 (2008).  
Specifically, the change of interest is that the word "shall" in 
the first sentence, replaced the word "may."  This made the 
payment or reimbursement by VA of treatment non-discretionary, if 
the veteran satisfied the requirements for such payment.  That 
is, under the version of § 1725 in effect prior to October 10, 
2008, payment of such medical expenses was not mandatory even if 
all conditions for the payment were met.  Under both versions, 
the conditions set out in the remainder of the statute must be 
met in order for VA to make payment or reimbursement.  While the 
provisions became effective when the law was signed on October 
10, 2008, there was no specific effective date or applicability 
date indicated for the provision.  There is a general presumption 
against the retroactive effect of new statutes.  Landgraf v. USI 
Film Products, 511 U.S. 244 (1994).

Further, the Board need not here determine whether § 1725 as 
revised effective October 10, 2008, is to be given retroactive 
effect.  Whether the version effective prior to October 10, 2008, 
or the version effective since October 10, 2008, is applied, the 
result is the same; as the appeal must be denied.

The VAMC in Detroit, Michigan considered and denied the claim 
under the Millennium Bill.  Under the Millennium Bill, treatment 
must be for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health.  
The regulation, as outlined above, further describes this element 
and makes clear that this is a modified subjective standard, and 
that acute symptoms such as severe pain may lead the Veteran to 
conclude that the failure to seek immediate medical attention 
would result in placing his health in serious jeopardy.  See 38 
C.F.R. § 17.1002(b).

The Board finds no reasonable basis to conclude on the facts of 
this case that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect that 
delaying medical treatment for common symptoms such as ear pain 
and functional impairment of the knees with pain (conditions 
which had apparently been problematic for a period of time as 
opposed to being of sudden onset) would result in placing the 
health or bodily functioning of that individual in serious 
jeopardy.  Moreover, at issue here is a series of office visits 
involving essentially the same symptomatology of the knee, 
repetitively treated; a fact which in and of itself indicates 
that none of those visits were emergent.  Hence, the treatment at 
issue is not considered emergent and the claim fails on this 
basis alone.  

Moreover, in this case, there is no indication that the Veteran 
even attempted to obtain authorization for treatment at a private 
facility in conjunction with office visits for knee and ear 
symptomatology and there has been no evidence of record presented 
which establishes or even suggests that a VA medical facility was 
not feasibly available to provide this non-emergent care.  No 
reimbursement or payment of services not previously authorized 
will be made when such treatment was procured through private 
sources in preference to available Government facilities.  38 
C.F.R. § 17.130 (2010).  As acknowledged by the Veteran himself, 
the VA hearing clinic was open twice a week, and as such was 
feasibly available to him; however, he chose to seek private 
treatment for his non-emergent ear condition.  Moreover, while 
the Board acknowledges that the VAMC in Detroit, Michigan was not 
feasibly available to perform his knee surgery, that surgery is 
not at issue here, as the Veteran himself has reported that the 
surgical costs were covered by Medicare A.  It is clear that VA 
was able, and in fact was providing outpatient care in 
conjunction with his knee symptoms as indicated by statements 
authored by his VA doctor in April and November 2006.  Again, the 
Veteran chose to seek additional outside care from a private 
source in preference to receiving all of his care from VA.  Hence 
it cannot be said that a VA facility was not feasibly available 
for his outpatient and routine care.  

Finally, it is clear in this case that the Veteran has health 
care coverage under Medicare A and at least partial coverage 
under Blue Cross Blue Shield.  The Veteran argues that these 
providers did not fully cover the costs at issue.  While it may 
be true that the aforementioned providers did not cover some or 
all of the private medical costs at issue, the fact remains that 
since the treatment at issue is non-emergent, VA is not required 
to pay or reimburse the Veteran for the costs of the treatment at 
issue.  Because the Veteran does not meet at least one of the 
criterion under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, 
reimbursement for any amount is prohibited.  The Board need not 
evaluate whether the Veteran meets all of the other criteria, as 
the failure to meet one of them precludes payment.  

The Board recognizes that there are financial difficulties that 
arise from unexpected medical expenses.  However, while the Board 
is sympathetic toward the Veteran, it is bound by the law, and 
this decision is dictated by the relevant statutes and 
regulations.  As the evidence of record shows that the knee 
condition treated between by Drs. Weissman, Gitlin, and Herkowitz 
between June 22, 2005 and March 22, 2006; as well as private 
medical treatment for hearing loss/ear problems received at the 
Rontal Clinic on May 15, 2006, were not emergent, the Board is 
without authority to grant benefits.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury which 
has not been provided for by Congress."  Smith v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).

Accordingly, the Board must find that the Veteran is not eligible 
to receive reimbursement for the reasonable value of the 
treatment in question under the provisions of 38 U.S.C.A. §§ 1725 
or 1728.  To the extent that the Veteran is asking the Board for 
equitable relief on account of what he believes are mitigating 
circumstances, the Board is sympathetic to his arguments but, 
unfortunately, is unable to provide a legal remedy.  See Owings 
v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) ("This Court must interpret the law 
as it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'").  Since the Veteran's claim fails 
because of absence of legal merit or lack of entitlement under 
the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

ORDER

Entitlement to payment or reimbursement by VA for private medical 
expenses incurred as a result of treatment provided by Drs. 
Weissman, Gitlin, and Herkowitz between June 22, 2005 and March 
22, 2006, is denied.

Entitlement to payment or reimbursement by VA for private medical 
expenses incurred as a result of treatment provided by the Rontal 
Clinic on May 15, 2006, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


